Case 1:18-cv-09152-GBD Document 1 Filed 10/05/18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
X

 

BUILDING SERVICE 32BJ HEALTH FUND,
Civil. Action: 18-cV-9152
Plaintiffs,
-against-
COMPLAINT
AJAX CONSOLIDATED SERVICE CORP.,

Defendant.
X

 

Building Service 32BJ Health Fund (the “Fund”), as and for its Complaint against Ajax
Consolidated Service Corporation (“Defendant”), respectfully alleges as follows:
NATURE OF ACTION
l. This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the
Employee Retirement Income Security Act, as amended (29 U.S.C. §§ ll32(a)(3), 1145),
(hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations Act of
1947 (29 U.S.C. § 185) (hereinafter referred to as the “Taft-Hartley Act”), by an employee
Welfare benefit hind, for injunctive and other equitable relief under ERISA to secure performance
by an employer of specific Statutory and contractual obligations to permit and cooperate in the
conduct of audits of the books and records of Defendant and as parties contractually bound by the
collective bargaining agreements by the Fund and/or their designated representatives This
Complaint alleges that by refusing to cooperate in the payroll compliance audit When instructed as
per the Funds’ rules and regulations, Defendant violated its collective bargaining agreement, the
trust agreements of the Funds, and ERISA.
JURISDICTION

2. Jurisdiction of this Court is invoked under the following statutes:

Case 1:18-cv-09152-GBD Document 1 Filed 10/05/18 Page 2 of 7

(a) Section 502(e)(1) and (f) of ERISA (29 U.S.C. § 1132(6)(1) and
(f);

(b) Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185);

(c) 28 U.S.C. Section 1331 (federal question); and

(d) 28 U.S.C. Section 1337 (civil actions arising under an Act of

Congress regulating commerce).
VENUE
3. Venue properly lies in this district under Section 502(e)(2) of ERISA (29
U.S.C. § 1132 (e)(2)). Service of process may be made on Defendant in any other district in
Which it may be found, pursuant to Section 502(e)(2) of E.R.I.S.A. (29 U.S.C. § 1132(e)(2)).
PARTIES
4. The Fund is a jointly-administered, multi-employer, labor-management trust

fund established and maintained pursuant to various collective bargaining agreements in
accordance With Section 302(0)(5) of the Taft-Hartley Act (29 U.S.C. § 186(0)(5)). The Fund is
an employee benefit plan Within the meaning of Sections 3(2), 3(3) and 502(d)(1) of` E.R.I.S.A.
(29 U.S.C. § 1002(2),(3), and ll32(d)(l)), and multi-employer plan Within the meaning of
Sections 3(37) and 515 of E.RI.S.A. (29 U.S.C. §§ 1002(37) and 1145). The Fund is authorized to
maintain suit as an independent legal entity under Section 502(d)(1) of ERISA (29 U.S.C. §
1132(d)(1)). The purpose of the Fund is, inter alia, to receive contributions from employers Who
are parties to collective bargaining agreements With Service Employees lntemational Union,
Local 32BJ (“Union”), to invest and maintain those monies, and to distribute health benefits to
those employees eligible to receive them. The Fund maintains its office and is administered at 25

West 18th Street, NeW York, New York 10011, in the City, County, and State of NeW York.

Case 1:18-cv-09152-GBD Document 1 Filed 10/05/18 Page 3 of 7

5. The Union is a labor organization Within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185) which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft-Hartley Act (29 U.S.C. § 142) and Section 3(4) of E.R.I.S.A.
(29 U.S.C. § 1002(4)). The Union maintains its offices and is administered at 25 West 18th Street,
New York, New York 10011, in the City, County, and State of New York.

6. Upon information and belief, at all times material hereto Defendant Was, and
continues to be, a Florida for-profit corporation having a principal place of business at 442 SW
12th Avenue, Deerfield Beach, Florida 33442 and doing business as an employer Within the
meaning of Sections 3(5) and 515 of E.R.I.S.A. (29 U.S.C. §§ 1002(5) and 1145), and Was and is
an employer in an industry affecting commerce Within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. § 185).

7. Defendant is party to a collective bargaining agreement (the “Agreement”) With
the Union Wherein, inter alia, Defendant became obligated to pay and submit the required
monetary contributions and reports to the Fund, for Defendant’s employees Within the unit set
forth in the Agreement With the Union.

8. As part of their fiduciary to the Fund, the Trustees are required to perform payroll
compliance audits to ensure that contributing employers are accurately designating employees and
making the contributions as required by ERISA and the Agreement.

9. In Article 23.3(c) of the Agreement, Defendant agreed to the following:

By agreeing to make the required payments to the Funds, the
Employer hereby adopts and shall be bound by the Agreement and
Declaration of Trust as it may be amended and the rules and
regulations adopted or hereafter adopted by the Trustees of each
Fund in connection With the provision and administration of

benefits and the collection of contributions The Trustees of the
Funds shall make such amendments to the Trust Agreements, and

Case 1:18-cv-09152-GBD Document 1 Filed 10/05/18 Page 4 of 7

shall adopt such regulations as may be required to conform to
applicable law.

10. The Health Fund Agreement and Declaration of Trust (“Health Trust Agreement”)
provides in pertinent part:

D) ARTICLE Vlll
OBLIGATIONS OF EMPLOYERS

Section l: Acceptance of Trust Agreement. Each Employer, upon
the signing of a Collective Bargaining Agreement or Participation
Agreement, or upon remitting contributions to the Trust Fund, shall
be deemed thereby to have agreed to all provisions of this Tmst
Agreement, to such amendments thereto as the Trustees may adopt
pursuant to Article IX, and to all rules and regulations established
by the Trustees. ..

11. The Health Trust Agreement states the following under Employee Obligations,

Article Vlll, Section 6:

Section 6. Fumishing Requested [nformation. The Trustees
may call upon the Employers and/or the Union to fumish to the
Trustees such information and reports as they may require in the
performance of their duties under this Trust Agreement and the
Employers and/or Union shall furnish the same when so requested.
The Trustees or their representatives, duly authorized in writing,
shall have the right to audit, examine and make copies of all or any
part of the books and records, cash books, ledgers, contracts, tax
returns or reports, and any other book or record which the Trustees
deem necessary or desirable in connection with the proper
administration of the Trust Fund. ln any case that arbitration or
legal action becomes necessary to enforce an Employer’s obligation
to submit to an audit or otherwise provide reports or requested
inforrnation, the Trustees shall also be entitled to recover any and
all expenses of that enforcement action, including, but not limited
to, audit fees, counsel fees, arbitration costs and fees, and court
expenses.

12. Defendant agreed to be bound by the rules and procedures of the Funds, which
state in part the following:

IV. Compliance Audit Program

Case 1:18-cv-09152-GBD Document 1 Filed 10/05/18 Page 5 of 7

B. Employers’ duty to cooperate with auditor. Employers are
required, pursuant to the Trust Agreements and their collective
bargaining agreements to cooperate with the Funds’ auditor by
promptly providing all records that are requested to permit the
auditors to make a determination regarding the accuracy,
completeness and timeliness of the employer’s reports and
remittances to the Funds

13. A payroll compliance audit is essential to allow the Fund to determine what
Defendant owes on its obligations under the Agreement. Absent Defendant’s compliance with the
audit, the Fund has no remedy allowing them to fulfill their obligations under ERISA and the
collective bargaining agreements

14. Despite repeated demands, Defendant has failed to provide the documents
necessary to allow the Fund’s auditor to complete the required payroll compliance audit.

15. By letter dated March 13, 2018, the auditor for the Fund, in accordance with
the Agreements, sent a letter to Defendant requesting that Defendant contact the auditor to
schedule a payroll compliance audit (the “Audit”).

16. The payroll compliance audit is for the time period January 1, 2015 through the
present.

17. The audit request letter noted the following:

In connection with the audit, we will be requesting access to all necessary books
and records including, but not limited to:

lndividual earnings records (payroll history records)

Weekly payroll journals

Timesheets

Quarterly Federal and State payroll tax returns

W-2s

Employee Roster (including job descriptions hire, leave, and
termination dates

General Ledger/Cash Disbursement Journal

Employees 401(k) enrollment forms

Case 1:18-cv-09152-GBD Document 1 Filed 10/05/18 Page 6 of 7

18. The auditor also provided Defendant with a link to a secure transfer account to
allow the required information to submitted securely and electronically.

19. Upon information and belief, Defendant has knowingly failed to report employees
to the Fund that are covered by the Agreement and is failing to cooperate with the payroll
compliance audit in an attempt to shirk its responsibilities under ERISA, the Agreement, and the
Trust Agreements

AS AND FOR A FIRST CLAIM FOR RELIEF

(FUNDS DEMAND FOR AN ORDER DIRECTING DEFENDANT TO PERMIT AN
AUDIT OF DEFENDANT’S BOOKS AND RECORDS

20. The Fund repeats and realleges each and every allegation contained in paragraphs
1 through 19 of this Complaint as if set forth fully therein.

21. Defendant is obligated, pursuant to the terms of the Agreement and ERISA, to
permit and cooperate in the conducting of audits of the books and records of Defendant by the
Fund.

22. At all times material herein, Defendant has failed and refused to cooperate with the
audit of its books and records

23. Absent an injunction from this Court, the Fund has no way of knowing if
Defendant owes unpaid contributions and, if so, how much.

24. The Fund will be irreparably harmed without an injunction. Plaintiff will lose
Defendant’s contributions while at the same time potentially having to pay out benefits to their
employees Additionally, covered employees not reported by Defendant will continue not
receiving any benefits at all.

25. Accordingly, pursuant to the terms and conditions of the Agreement and ERISA,

Case 1:18-cv-09152-GBD Document 1 Filed 10/05/18 Page 7 of 7

the Fund demands an Order directing Defendant to permit and cooperate with the Fund and/or

their designated representatives in the conduct of the aforesaid audit of Defendant’s books and

records

WHEREFORE, Plaintiff Funds demand judgment:

21.

for an Order requiring Defendant to permit and cooperate in the conduct of an
audit by the Funds’ auditor of the books and records of the Defendant, for the
period January 1, 2015 through September 30, 2018;

the audit fees incurred in attempting to perform the payroll compliance audit;

the audit fees that will be incurred in actually performing the payroll compliance
audit;

reasonable attorney’s fees and costs of the action;

for such other and further relief as the Court deems just and appropriate

Dated: Fort Lee, New Jersey
October 5, 2018

Raab Sturm & G chrow, LLP

§§ ‘ ""””"`"
R alcorn (3131988)

Attorneys for Plaintiffs Funds

2125 Center Avenue

Suite 100

Fort Lee, New Jersey

(Tel) 201-292-0150
(Fax) 201-292-0152

